Exhibit 10.3

 

[gnsatwywde2p000001.jpg]

 

 

 

 

Superior Industries Europe AG

Gustav-Krichhoff-Str. 10, 67098 Bad Dürkheim, Germany

 

Herrn

Andreas Meyer

Hahnengasse 3

55232 Ensheim

Amendment Agreement to the

Management Board Member Service Contract

of Andreas Meyer dated September 26, 2019

The following Amendment Agreement to the Management Board Member Service
Contract dated September 26, 2019 (hereinafter “MBMSC”) is agreed between

Superior Industries Europe AG, Gustav-Kirchhoff-Straße 10, 67098 Bad Dürkheim

and

Mr. Andreas Meyer, Hahnengasse 3, 55232 Ensheim

In accordance with the resolution of the supervisory board dated October 30,
2019 the agreed bonus payments pursuant to Article 5 para 2 (Renumeration) of
the current MBMSC shall be supplemented with subparagraph (d) “sign-on bonus” as
follows:

Sign-on bonus: The Board Member will also receive a 70,000 Euro sign-on bonus to
help make up for the annual bonus and long-term incentive loss from his current
company as a result of him leaving before year end. This bonus should be paid
within the first 30 days of his employment. This sign-on bonus is not part of
the base salary calculation but is considered taxable income. The Board Member
understands that the signing bonus is forfeited if the Board Member fails to
report to work“.

All other provisions of the MBMSC shall remain unaffected.

 

 

Southfield, Michigan October 30, 2019

 

Southfield, Michigan  October 30, 2019

 

 

 

 

 

 

/s/ Andreas Meyer

 

/s/ Majdi Abulaban

Andreas Meyer

 

Majdi Abulaban

 

 

Chairman of the Supervisory Board

 

 

(Aufsichtsratsvorsitzender)

 

 

 

 

 

 

 

 

 

BANKVERBINDUNG

 

VORSTAND

 

AUFSICHTSRAT

 

HANDELSREGISTER

Commerzbank AG

 

Dr. Karsten Obenaus

 

Majdi Abulaban (Voesitzender)

 

Amtsgericht Ludwigshafen/Rhein

BIC (SWIFT): COBA DE FF XXX

 

 

 

Shawn Pallagi

 

HRB 64198

IBAN: DE25 5454 0033 0204 9880 00

 

 

 

Joanne Finnorn

 

UST-IDNR.: DE 258 154 690

 

 

 

 

Dr. Wolfgang baur

 

 

 